DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

              Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin 3401690 in view of Bergheim et al 20120237893.

              With regard to claims 1 and 3, Martin discloses a method for cleaning a tooth or gum tissue, the method comprising:
              Disposing a treatment device 15 (fig. 2) near a treatment region of a tooth or gum tissue (fig. 2), such that a portion of the treatment device 15 is in fluid communication with a tooth and an outer side of the tooth. Martin discloses activating the treatment device to substantially clean undesirable dental deposits from the outer side surface of the tooth (Martin discloses that cleaning includes dirt, film and tartar, see col. 1, lines 19-21), and also discloses that the outer side surfaces of the tooth are cleaned (see fig. 2, which shows nozzles 22 and ultrasonic element 32 that combine to clean the side surface of the tooth).
               Martin does not disclose the step of disposing the treatment device such that it is in fluid communication with a root canal, to substantially clean diseased regions of the root canal.
               Bergheim et al disclose a method of cleaning a tooth, in which a treatment device 50 (see fig. 4D) is disposed near a treatment region of a tooth such that a portion of the treatment device is in fluid communication with a root canal of a tooth, and activating the treatment device 50 to substantially clean diseased regions of the root canal. See paragraphs 37, which discloses cleaning diseased root canal systems, and paragraph 108.
             It would have been obvious to one skilled in the art to use the Martin method to clean the diseased root canal of a tooth, in addition to the exterior side surface already contemplated by Martin, in view of the teaching of Bergheim et al that a cap type device which cleans a tooth via pressure waves, is suitable for cleaning diseased root canal systems. One skilled in the art would recognize that both the side tooth surface, and the root canal, could be cleaned at the same time with the Martin method, as modified by Bergheim et al.

                With regard to claim 4, note that Martin/Bergheim et al disclose activating the treatment device to substantially clean gum tissue. See col. 1, lines 37-39. However, Martin/Bergheim et al do not specifically disclose cleaning diseased gum tissue. It is noted, however, that Martin discloses the use of antiseptic/anti-infective medications (col. 2, lines 1-2).
               It would have been obvious to one skilled in the art to utilize the method of cleaning the gums as disclosed by Martin/Bergheim et al, to clean diseased gum tissue, in view of the Martin teaching that antiseptic/anti-infective medications may be used in the disclosed method.

               With regard to claim 5, note that Martin/Bergheim et al disclose the activating a pressure wave generator to generate pressure waves at the root canal and the outer side surface of the tooth. See col. 4, lines 50-55 of Martin which discloses the use of an ultrasonic generator to generate pressure waves.

               With regard to claim 6, note that Martin/Bergheim et al disclose the step of forming an access opening in the tooth (see Bergheim et al fig. 4D) and positioning a cap (cap 11, fig. 2A of Martin) over at least the access opening (when including the step of cleaning a diseased root canal (Bergheim et al) with the Martin method of cleaning, the Martin cap 11 covers the access opening in the tooth). Note that the cap 11 also covers portions of the outer side surfaces of the tooth, and note that the cap 11 includes a cavity 18 (fig. 2 of Martin).

                With regard to claim 7, note that Martin/Bergheim et al disclose supplying a treatment fluid (col. 2, lines 1-2 of Martin) to the cavity (as taught by Bergheim et al). Thus, the generated pressure waves propogate through the treatment fluid to the root canal and to the undesirable dental deposits.


Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive.
               Applicant argues that since Martin is designed to clean only the exterior surfaces of the teeth, one skilled in the art would appreciate that the proximity between the transducers/nozzles and targeted tooth surfaces is important in order to sufficiently clean the tooth surfaces.  Applicant further argues that even if an access opening to a root canal were to be provided in a tooth, the Examiner has not established that the clamp type device disclosed by Martin would be capable of cleaning interior surfaces that are a farther distance and at less direct angles than the exterior surfaces which the device of Martin is intended to clean (Applicant’s arguments, page 5).
              This is not found persuasive.  The nozzles of Martin are intended to simply fill the cavity within the sealed cap type device.  The transducer of Martin thus provides the pressure waves that propogate through the fluid supplied by the nozzles.  Thus, the pressure waves are the mechanism to activate the cleaning action.  It is the examiner’s position that an opening to a root canal would allow the pressure wave activated fluid in Martin, to reach the root canal and clean such, in the same manner that the outer walls of the tooth are cleaned.
            Applicant also argues (page 5) that there is no indication as to how the clamp type device of Martin can be revised to also act as a cap type device (as in Bergheim) to reach both exterior surfaces and interior surfaces with equal or even similar strength.
            This is not found persuasive.  The examiner is not suggesting that any modification be made to the Martin device itself.  Martin is a cap type device, just like Bergheim.  It is the examiner’s position that Martin could be used to clean a root canal, in addition to the outer surfaces of a tooth.  Bergheim clearly teaches that a cap type device can be used to clean a root canal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772